Citation Nr: 1427903	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to December 27, 2011, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Board remanded the issue for an increased evaluation for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU).  Subsequently, in an August 2012 rating decision, the RO granted a TDIU, effective December 27, 2011.  The Veteran has not expressed disagreement with the effective date assigned; therefore, the Board does not find further consideration of a TDIU rating to be necessary.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's PTSD has more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as depression, anxiety, intrusive thoughts, sleep impairment, difficulty concentrating, impaired memory, persistent avoidance of stimuli associated with traumatic events, emotional numbing, diminished participation in activities, feelings of detachment and estrangement from others, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire increased rating period on appeal, the Veteran's PTSD does not more nearly approximate total occupational and social impairment.

CONCLUSIONS OF LAW

1.  For the increased rating period prior to December 27, 2011, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  For the increased rating period beginning December 27, 2011, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in July 2007 that informed him of the requirements needed to establish increased ratings for PTSD.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected PTSD.  The Veteran submitted private psychiatric evaluations in February 2009, September 2010, and December 2011.  Further, VA provided the Veteran with examinations in March 2006, September 2007, July 2010, and January 2012.  During the private and VA examination, the Veteran's history was taken and a complete examination was conducted that included mental status examinations.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms and social and occupational impairment associated with the Veteran's PTSD are shown to have been relatively consistent throughout the entire initial rating period on appeal.  Accordingly, the Board finds that staged ratings are not warranted in this case.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to December 27, 2011.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period beginning December 27, 2011.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

Increased Rating for PTSD

The Veteran has consistently maintained that his PTSD symptoms are worse than the 50 and 70 percent ratings assigned throughout the course of the increased rating period.  In a May 2014 statement, the Veteran's representative contends that the Veteran's PTSD disability warrants a 100 percent disability rating.  

The evidence in this case includes a March 2006 QTC (fee-basis) examination report.  During the evaluation, the Veteran reported difficulties with relationships, including an inability to form a lasting relationship with a woman until he married three years prior.  The Veteran stated that he was aware of his irritability and short temper, had few friends, avoided crowds, and had an inclination to isolate himself.  The examiner noted that the Veteran kept himself numb to memories and painful feelings with alcohol, marijuana, and the use of cocaine.  He continued cocaine until 2005 when his wife told him that he had to stop or she would divorce him.  The Veteran also reported difficulty sleeping, frequent awakening from minor noises and disturbing dreams of Vietnam experiences.  He reported intrusive memories occasionally in response to helicopters, loud noises, and unwelcome questions and conversations.  His main difficulty was irritability at small stimuli.  The Veteran stated that he was averse to Iraq news, and avoided malls, bars, noisy places and lines in stores.  He also reported that he had not lost time at work, but had quit or been fired because of his disagreements with employers and coworkers about how things should be done.  The symptoms described above were noted to occur constantly.  The examiner noted that the Veteran's PTSD symptoms had a "severe" effect upon total daily functioning with poor relationship to others including certain workmates and family members.  

Upon mental status examination, the March 2006 examiner noted that orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.   Affect and mood were normal.  Communication, speech, and concentration were all  within normal limits.  Panic attacks were present and occurred less than once per week.  The attacks were noted as mild with brief anxiety, rapid heart, and some shortness of breath.  At the time of examination, there were no delusions observed.  Obsessional rituals were absent.  Thought processes were appropriate.  Judgment was impaired as evidenced by his use of drugs and alcohol.  Abstract thinking was normal.  Memory was impaired and the degree was noted as "mild" (i.e., the Veteran forgot names, directions, recent events).  Suicidal and homicidal ideation were not present. 

The March 2006 examiner diagnosed the Veteran with PTSD and drug and alcohol dependence and assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner further stated that the Veteran's PTSD symptoms caused "distress or impairment in social, occupational, or other areas of functioning."   

The Veteran was afforded another QTC examination in September 2007.  During the evaluation, the Veteran reported a full range of PTSD symptoms, including: insomnia, nightmares, difficulty in getting along with employers, flashbacks, and isolative behavior.  Upon mental status examination, the examiner noted that the Veteran experienced recurrent recollection of traumatic events; persistent avoidance of the stimuli associated with the traumatic events; avoidance of thoughts, feelings, or conversation associated with the traumatic events; markedly diminished participation in activities; feelings of detachment and estrangement from others; inability to recall an aspect of the trauma; sleep impairment; difficulty concentrating; irritability or outbursts of anger; and exaggerated startle response.  The examiner concluded that these disturbances caused distress or impairment in social, occupational, and other areas of functioning.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 70, reflecting some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  He also opined that with effective treatment, particularly psychotherapy, the Veteran could "improve somewhat to significantly."

The Veteran submitted a February 2009 private psychological evaluation from B.M., a licensed social worker (M.S.W.).  B.M. noted that the Veteran had continued PTSD symptoms of sleep impairment, depression, anxiety, exaggerated startle response, emotional numbness, irritability and anger, hypervigilance, and difficulty concentrating and comprehending written material.  B.M. opined that the Veteran more likely than not presented enough distressing, intrusive memories and reported enough re-experiencing of his combat memories in Vietnam to be considered "fully impaired by those symptoms."  B.M. assigned a GAF score of 48, reflecting serious symptoms or any serious impairment in social, occupational or school functioning. 

At a third QTC examination in July 2010, the Veteran reported no increase in the severity of his symptoms associated with his service-connected PTSD since the last QTC evaluation.  He reported that he was not receiving treatment for his condition and had not received psychotherapy within the past year.  After conducting a mental status exam, the examiner diagnosed PTSD and assigned a GAF score of 70.  In assessing the Veteran with PTSD, the examiner noted that the Veteran experienced recurrent recollection of a traumatic events and recurrent distressing dreams of the events; persistent avoidance of stimuli associated with the trauma; markedly diminished participation in activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; and irritability or outbursts of anger and hypervigilance.  Overall, the examiner indicated that these disturbances caused difficulty in social, occupational, or other areas of functioning.  The examiner concluded that the prognosis for the psychiatric condition was "good . . . . and he has made adaptations to everyday life that have proven effective for him."

According to a subsequent private psychological assessment, conducted in September 2010, the private psychologist concluded that the Veteran's prognosis was poor, and he was no longer able to function socially or occupationally.  The private psychologist further added that the Veteran endorsed avoidance, trouble sleeping, being on guard, being jumpy, and demonstrated total occupational and social impairment.  He assigned the Veteran a GAF score of 40, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  

The Veteran submitted a private psychiatric evaluation in December 2011 from 
Dr. K.  In his report, Dr. K. noted that the Veteran, in his interactions with others, particularly in confrontations, responded as if in a threatening situation.  He refused to think about or discuss his experiences.  The doctor noted that the Veteran engaged in high-risk behavior and had a foreshortened sense of his future, was hypervigilant, easily distracted, and often agitated.  Mood was noted to be  depressed and the Veteran felt hopeless about his situation.  Dr. K. diagnosed the Veteran with PTSD and assigned a GAF score of 40, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood. 

The Veteran's case was remanded in November 2011, in part, to obtain a VA examination to assist in determining the severity of the Veteran's PTSD disability. 
In a January 2012 VA examination report, the Veteran reported increased intrusive thoughts and recollections, nightmares, which gave rise to primary symptoms of anxiety, irritability, impacting the Veteran's ability to engage in normal social interactions and impaired his ability to engage in occupational endeavors.  The examiner also noted that the Veteran suffered from major depressive disorder secondary to his PTSD.  The examiner stated that the overall impact of the Veteran's present psychological distress did pose deficiencies in most areas, including occupation and social interactions secondary to primary symptoms of PTSD, major depression with intermixed symptoms of irritability, anhedonia, difficulty with motivation, primary difficulty with conflict resolution.  The examiner noted that the Veteran's current GAF score, and the highest level in the past six months was from 45 to 48, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms were productive of occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood for the increased rating period prior to December 27, 2011.  The Board finds that the Veteran's PTSD symptoms, which include intrusive thoughts, sleep impairment, anxiety, depression, difficulty concentrating, persistent avoidance of stimuli, emotional numbing, irritability, diminished participation in activities, feelings of detachment and estrangement from others, and difficulty in establishing and maintaining effective work and social relationships, have remained relatively consistent throughout the entire increased rating period on appeal.  

Moreover, the Veteran's GAF scores during the rating period have ranged from 40 to 70 (i.e., GAF score of 55 in March 2006; GAF score of 70 in September 2007; GAF score of 48 in February 2009; GAF score of 40 in July 2010; GAF score of 40 in September 2010; GAF score of 40 in December 2011; and GAF score of 45 in January 2012).  The majority of these scores indicate moderate to severe PTSD symptoms or moderate to serious impairment in social, occupational or school functioning.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent rating for the entire increased rating period.  

The Board further finds that a rating in excess of 70 percent for the entire increased rating period is not warranted.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating.  The Veteran does suffer from sleep impairment and nightmares, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (near-continuous depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 30 and 50 percent PTSD disability ratings.  The Veteran's difficulty with concentration and memory, difficulty in adapting to stressful circumstances (including work or a worklike setting), and unprovoked irritability are properly contemplated under the 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, the lay and medical evidence of record does not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the March 2006 examiner noted that the Veteran had impaired memory, the degree was noted to be "mild."  Further, the Veteran has been married for approximately 22 years, which the Board finds reflects at least some capability by the Veteran to establish and maintain relationships.  The Veteran also reported that he was able to attend to his own daily needs, including meals, hygiene, and taking medication.  The Veteran was found competent to handle his own financial affairs and reported paying his bills in a timely manner.  See January 2012 VA examination report.  The Board finds that the Veteran's PTSD symptoms do not arise to the level of impairment as contemplated by a 100 percent PTSD rating.  

For these reasons, the Board finds that an increased rating of 70 percent, but no higher, for PTSD is warranted for the entire increased rating period prior to December 27, 2011.  The Board further finds that a rating in excess of 70 percent for PTSD is not warranted for the entire rating period.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms of intrusive thoughts, sleep impairment, anxiety, depression, difficulty concentrating, persistent avoidance of the stimuli associated with the traumatic events, emotional numbing, diminished participation in activities, feelings of detachment and estrangement from others, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the increased rating period prior to December 27, 2011, a 70 percent rating for PTSD is granted.  

For the increased rating period beginning December 27, 2011, a rating in excess of 70 percent for PTSD is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


